Citation Nr: 0717768	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left knee, with lateral displacement, currently rated at 30 
percent.

2.  Entitlement to an increased rating for residuals, 
patellectomy, right knee, currently rated at 30 percent

3.  Entitlement to an increased rating for osteoarthritis, 
right knee, with limited and painful motion, currently rated 
at 10 percent.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied increased ratings for the 
veteran's knee disabilities and denied a claim for TDIU and 
from a December 2003 rating decision which granted a 10 
percent rating for osteoarthritis of the right knee. 

The Board remanded this case in July 2006 for further 
development.  It returns now for appellate consideration.

The Board notes that the veteran requested a Decision Review 
Officer hearing in his April 2003 Notice of Disagreement.  
The veteran's representative withdrew that request in a 
letter dated October 2003.  The Board may proceed to consider 
the case. 


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's left knee disorder is manifested by mild recurrent 
subluxation and by painful motion without limitation of 
flexion or extension.

2.  The preponderance of the evidence establishes that the 
veteran's right knee disorders are manifested by intermittent 
mild instability, a surgically absent patella and resected 
tibial tuberosity, painful motion without limitation of 
flexion or extension, and a positive McMurray's sign without 
locking or effusion into the joint.

3.  The veteran's knee disorders do not involve ankylosis, 
genu recurvatum, or removed or symptomatic cartilage.

4.  The veteran currently has a 30 percent rating for 
subluxation of the right knee, a 10 percent rating for 
arthritis of the right knee and a 30 percent rating for the 
left knee.  His overall combined disability rating is 60 
percent.

5.  The veteran's service connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's left knee instability, osteoarthritis and 
limitation of extension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5261 (2006).

2.  A rating in excess of 30 percent is not warranted for the 
veteran's right knee instability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257 (2006).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee osteoarthritis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2006).

4.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (a) and (b), 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings for the Veteran's Knee Disabilities

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Ratings are available for the knee for ankylosis (Diagnostic 
Code 5256), recurrent subluxation or lateral instability 
(5257), cartilage disorders (5258, 5259), limitation of 
motion (5260, 5261), impairment of the tibia and fibula 
(5262) and genu recurvatum (5263).  38 C.F.R. § 4.71a.  
Ratings for osteoarthritis (5003) may be granted when 
osteoarthritis is shown on x-ray and the joint does not have 
a limitation of motion to a compensable degree.  Id.  

The criteria for ratings on limitation of motion are in two 
groups, limitation of flexion and limitation of extension.  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

a. Left Knee

The veteran currently receives a 30 percent rating for severe 
subluxation of the left knee.  In the December 2003 Decision 
Review Officer (DRO) decision, the DRO noted that the 
veteran's symptoms only met the criteria for a 20 percent 
rating for moderate subluxation of the knee and for a 10 
percent rating for osteoarthritis.  Because the 30 percent 
rating for severe subluxation was more advantageous to the 
veteran than separate 20 and 10 percent ratings, the 
veteran's rating was left undisturbed.  The Board concurs in 
this result.

Lateral instability and recurrent subluxation (dislocation) 
of the knee are rated under provisions found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  This code provides for the assignment of a 
10 percent rating when there is slight recurrent subluxation 
or lateral instability of a knee; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

During development of this claim, the veteran was sent for a 
November 2003 VA examination.  He received a general and an 
orthopedic examination with x-rays.  The orthopedic examiner 
found patellofemoral syndrome in the left knee.  The patellar 
apprehension sign was positive, indicating an unstable 
kneecap.  Patellofemoral spurs likely consistent with 
patellofemoral compartment disease were demonstrated.  The 
examiner recommended "physical therapy, possibly taping or 
bracing and nonsteroidal anti-inflammatories...."  On x-ray 
exam, the radiologist found "mild lateral subluxation of the 
patella" as well as osteoarthritis.  

An April 2004 VA treatment note indicated that the veteran 
had positive medial, lateral and anterior cruciate ligament 
and Lachman's tests.  His complaints of giving way were of 
the right knee only.  At a December 2006 VA examination, the 
examiner found no instability on physical examination.  

While there is objective evidence of ligament impairment, 
there is no indication in the evidence of record that the 
subluxation of the left knee was anything more than mild.  
The Board finds that the preponderance of the evidence is 
against a showing that the veteran's disability rises to the 
level of "severe."  38 C.F.R. § 4.71(a), Diagnostic Code 
5257.  

As mentioned above, the veteran has osteoarthritis of the 
left knee, confirmed by x-rays.  Arthritis is rated on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  A rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined.  Diagnostic Code 
5003.  A rating of 20 percent is warranted for painful motion 
with occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.  

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  For the lowest compensable rating 
(10 percent), flexion must be limited to 45 degrees or 
extension must be limited to at least 10 degrees.  Id.  
During the November 2003 VA examination, the veteran had his 
range of motion tested both by a general practitioner and by 
an orthopedic specialist.  The generalist found that his 
range of motion was "within function limits."  The 
specialist found his range of motion limited in extension to 
10 degrees and flexion to 120 degrees.  In April 2004, he had 
extension to 0 degrees and flexion to 110.  In December 2006, 
he had extension to 0 degrees with pain at 5 degrees, and 
flexion to 90 degrees.  The Board finds that the 
preponderance of the evidence shows that the veteran's left 
knee extension is not limited to 10 degrees and his flexion 
is not limited to 45 degrees.  A compensable rating for 
limitation of motion is not warranted.  

There is evidence of painful motion.  At his November 2003 VA 
examination, patellofemoral grind and crepitus were present.  
The knee demonstrated normal motor function, and muscle 
strength was 5/5.  At his December 2006 VA examination, 
crepitus was not present, nor were effusion, increased 
warmth, erythema or tenderness to palpation.  Repetitive 
motion testing was not performed as the veteran would not 
place his full weight on his right leg.  Resolving doubt in 
the veteran's favor, the Board concludes that there is 
evidence of painful motion of record.  Accordingly, a 10 
percent rating is warranted for osteoarthritis under 5003.  
The Board cannot find evidence of incapacitating 
exacerbations of the left knee.  The Board concludes that a 
20 percent rating under DC 5003 is not warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The Board has considered the veteran's 
painful motion in the discussion of osteoarthritis above.  
The Board cannot locate additional functional loss that would 
warrant an increased rating under the criteria of DeLuca.  
Accordingly, no higher rating is warranted.  

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
left knee disorder involves ankylosis, genu recurvatum, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2006).  

Based on the foregoing, the Board finds the preponderance of 
evidence shows that the veteran's disabilities manifest as 
mild subluxation and osteoarthritis of the left knee.  The 
veteran would be eligible for two 10 percent ratings.  Those 
two disabilities do not equal the 30 percent rating for 
severe subluxation which the veteran already receives.  
Therefore, the criteria for an increased rating in excess of 
30 percent are not met.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

b. Right Knee

The veteran is presently rated at 30 percent for severe 
lateral instability and 10 percent for osteoarthritis with 
painful and limited motion of the right knee.  The Board 
finds that higher ratings for instability and osteoarthritis 
of the right knee are not warranted.  

By way of background, the veteran had several surgeries on 
his right knee during service, eventually resulting in the 
removal of most of his patella and a resection of the tibial 
tuberosity.  At present he has an additional diagnosis of 
osteoarthritis, confirmed by x-ray.

The 30 percent rating for recurrent subluxation or lateral 
instability is the maximum rating under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a.  It appears that this rating was given 
for the recurrent subluxation as the patella has been 
removed.  At his November 2003 VA examination, laxity was 
demonstrated in the medial cruciate ligament.  An April 2004 
VA treatment note states that the veteran had positive tests 
of the anterior, lateral and posterior cruciate ligaments, 
indicating some instability.  No instability was found at his 
December 2006 VA examination.  There are no reports of 
falling or dislocation of the remaining joint.  The Board 
finds that the veteran has been fully compensated for any 
instability of the right knee.  

Turning to the rating for osteoarthritis, as discussed above, 
ratings for osteoarthritis are available when the joint in 
question does not have limitation of motion to a compensable 
degree.  See 38 C.F.R. § 4.71a, DC 5003.  Should the joint be 
limited to a compensable degree, a single rating based on 
limitation of motion is warranted.  The minimum compensable 
limitation of motion is 10 degrees on extension or 45 degrees 
on flexion.  

At the veteran's November 2003 VA examination, the orthopedic 
examiner found a range of motion limited to 30 degrees of 
extension and 120 degrees of flexion.  As above, the general 
practitioner found the veteran's range of motion to be 
normal.  At an April 2004 VA treatment session, the veteran's 
range of motion was found to be limited to 110 degrees of 
flexion, with no limitation of extension.  Similarly, at the 
veteran's December 2006 VA examination, he had flexion to 100 
degrees and full extension to zero degrees, with pain at five 
degrees.  

In this case, the Board finds that the assessment of 
extension to zero degrees to be more persuasive in light of 
the veteran's relatively high level of functioning.  While 
the veteran demonstrated extension limited to 30 degrees at 
his November 2003 VA examination, he has not subsequently 
demonstrated such impairment.  A range of extension limited 
to 30 degrees would not allow the veteran to walk.  The 
veteran continues to walk without the use of assistive 
devices.  This is in accord with the two examinations 
indicating that he has full extension, albeit with pain.  
Accordingly, the Board concludes that a rating based on 
limitation of motion is not warranted.  The Board will 
consider the appropriateness of the rating under DC 5003.

DC 5003 does provide a 20 percent rating on evidence of 
occasional incapacitating exacerbations.  There is no 
evidence to show that the veteran has any such exacerbations.  
The Board concludes that the veteran's 10 percent rating for 
osteoarthritis under DC 5003 is appropriate and that a higher 
rating is not warranted.

As mentioned, the veteran had his patella and portions of his 
tibia removed during surgery in service.  The patella has no 
specific rating criteria.  The impairment of the tibia and 
fibula is ratable under Diagnostic Code 5262.  Defects of the 
tibial tuberosity do not have a heading under which they 
fall.  When a disability is not specifically provided for by 
the ratings schedule, the disability should be rated by 
analogy, centered on anatomical location, symptomatology and 
functions affected.  38 C.F.R. § 4.20.  The tibia is only 
rated under Diagnostic Code 5262.  Ratings are provided for 
nonunion or malunion of the tibia and fibula.  The defect is 
in the head of the tibia, near the intersection with the 
fibula.  As the two bones still meet, the Board finds that 
this defect is most analogous to malunion of the tibia and 
fibula.  While DC 5262 may be medically applicable, an 
additional rating is not warranted.  The Board has reviewed 
the file and can find no distinct symptomatology that would 
justify an independent rating.  The Board is constrained from 
granting an additional 10 percent rating for the absent 
tibial bone.  See 38 C.F.R. § 4.14, supra; see also Esteban, 
supra.  

The Board also notes that the veteran had a positive 
McMurray's sign at his November 2003 VA examination and in 
April 2004.  This indicates a disorder of the semilunar 
cartilage.  Diagnostic Code 5258 provides a 20 percent rating 
for symptomatic dislocated semilunar cartilage, and DC 5259 
provides a 10 percent rating for removed, symptomatic 
semilunar cartilage.  See 38 C.F.R. § 4.71a.  There is no 
indication from the veteran's records that his semilunar 
cartilage was operated on during the surgeries of the right 
knee.  DC 5258 governs in this case.  A rating under DC 5258 
is available if there is "locking," effusion into the joint 
and pain.  Id.  The Board has reviewed the file and cannot 
find evidence of locking or effusion into the joint during 
the period on appeal.  Accordingly, a rating under DC 5258 
for symptomatic, dislocated semilunar cartilage is not 
warranted.  See Id.  

As discussed above, additional Diagnostic Codes provide for 
additional ratings for disabilities of the knees depending on 
the symptoms shown.  Since the record does not show that the 
veteran's right knee disorders involve ankylosis or genu 
recurvatum, additional ratings for the veteran's left knee 
disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5263 (2006).  

The Board has also considered the rule of DeLuca, supra.  At 
his November 2003 and December 2006 VA examinations, he was 
found to have 5/5 strength in his legs.  There is no 
indication of occasional flare-ups or loss of additional 
function on repetitive motion.  There is no indication of 
incoordination, fatiguability, weakness, lack of endurance.  
The Board concludes that a higher rating under the criteria 
of DeLuca is not warranted. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Entitlement to a TDIU rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In light of the above discussion of the veteran's 
disabilities, he currently has a 30 percent rating for 
subluxation of the right knee, a 10 percent for arthritis of 
the right knee and a 30 percent for the left knee.  Because 
his disabilities are of the bilateral lower extremities, the 
combined rating for the lower extremities is to be considered 
a single disability for the purposes of determining whether 
he meets the schedular criteria for TDIU.  See 38 C.F.R. 
§ 4.25.  His overall combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25.  Therefore, he meets the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a), and the only remaining question in this 
case is whether the veteran is unable to secure or follow a 
substantially gainful occupation (i.e., work that is more 
than marginal which permits the individual to earn a "living 
wage") as a result of his service-connected disabilities.  
See Moore, supra.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran states that he has been unemployed since January 
2002 and has been unable to find gainful employment due to 
his knee disabilities.  Prior to January 2002, the veteran 
had worked as a chef for nine years.  The veteran's February 
2004 statement in support of his claim indicates that he 
believes that he is unemployable because he was trained as a 
chef, which he can no longer do, nor tolerate a "school 
situation" due to his knees.  While the veteran does have a 
back disability, the veteran indicates that disability is 
manageable, and that it is his knees which render him 
unemployable.  However, regardless of the veteran's opinion 
on the matter, there must be medical evidence that the 
veteran's service connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non-service connected disability.

At the veteran's November 2003 VA examination, the examiners 
were asked to comment on the veteran's employability.  The 
general practitioner indicated that the veteran's 
disabilities "would inhibit him in some areas of 
employment."  The orthopedic examiner indicated that the 
veteran had "a limited activity tolerance."  He also 
indicated the veteran would be unable to resume work his 
prior employment as a chef.  The veteran's knees were such 
that any work requiring prolonged standing would be 
unsuitable.  The examiner recommended occupational counseling 
and a sedentary job.  There is no indication that the veteran 
was unemployable.  

At the veteran's December 2006 VA examination, a similar 
conclusion was reached.  While the veteran could clearly not 
return to a job requiring prolonged standing, the examiner 
indicated that "[h]e is able to perform desk type work."  

There are no medical opinions of record indicating that the 
veteran is totally disabled or unemployable due to his knees 
or that he is incapable of doing any type of productive work.  
Although the veteran's physical condition clearly affects his 
ability to perform some jobs, the evidence does not indicate 
that he is unable to perform substantially gainful 
employment.  The veteran's service-connected condition is 
severe and, as such, limits his occupational opportunities.  
The evidence does not show such severity as to preclude 
gainful employment.  The effect that his disability will have 
on his pursuit and retention of employment is recognized by 
service connection and his combined 60 percent rating.  

Based on the foregoing, the Board finds the veteran is not 
totally disabled due to his service connected disabilities.  
Although he has not held employment since 2002, the 
preponderance of the evidence is against finding that his 
service connected disabilities have rendered him unemployable 
or prevent him from earning a "living wage."  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
disability evaluations of 30, 30 and 10 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability or that he is incapable of performing the physical 
and mental acts required by employment due solely to his 
service connected disability.  Therefore, a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted in this case, and the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against the claim for TDIU, the reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in September 2002, January 2004, and August 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The 2002 letter 
asked for information as to where the veteran had received 
treatment.  The 2004 letter again asked for this information, 
as well as informed the veteran of the responsibilities he 
and VA shared in developing the claims, and that information 
was needed showing his disabilities were worse.  The 2006 
letter contained all the foregoing information, but also told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II.  

To the extent full and complete compliance was not provided 
until after initial adjudication of the veteran's claims, 
this was not prejudicial to him.  After he was provided 
adequate notice in August 2006, he was provided five months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
November 2003 and December 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2006 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 30 percent for left knee 
disabilities, to include subluxation and osteoarthritis, is 
denied.

Entitlement to a rating in excess of 30 percent for right 
knee instability is denied.

Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis is denied.

Entitlement to TDIU is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


